



EXHIBIT 10.4
ALTA MESA RESOURCES, INC.
2018 LONG TERM INCENTIVE PLAN


STOCK OPTION GRANT NOTICE


Pursuant to the Alta Mesa Resources, Inc. 2018 Long Term Incentive Plan (the
“Plan”), Alta Mesa Resources, Inc., a Delaware corporation (the “Company”), has
granted to the participant listed below (“Participant”) the stock option (the
“Option”) described in this Stock Option Grant Notice (the “Grant Notice”),
subject to the terms and conditions of the Plan and the Stock Option Agreement,
attached hereto as Exhibit A (the “Agreement”), both of which are incorporated
into this Grant Notice by reference. Capitalized terms not specifically defined
in this Grant Notice shall have the meanings given to them in the Agreement, and
if not defined in the Agreement, the meanings given to them in the Plan.


Participant:


Grant Date:


Exercise Price per Share:


Shares Subject to the Option:


Final Expiration date:


Vesting Commencement Date:


Vesting and Exercise Schedule:


Type of Option:


By Participant’s signature below, Participant agrees to be bound by the terms of
this Grant Notice, the Plan and the Agreement effective as of the Grant Date.
Participant has reviewed the Plan, this Grant Notice and the Agreement in their
entireties, and has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice. Grantee fully understands and accepts all
provisions of the Plan, this Grant Notice and the Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement. Participant agrees that the Grant Notice,
the Agreement and the Plan constitute the entire agreement with respect to the
Option, and except as set forth therein, may not be modified except by means of
a writing signed by the Company and Participant.


Alta Mesa Resources, Inc.:
 
Participant:
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
 
 



 


Stock Option Agreement    
                             [With employment agreement]



--------------------------------------------------------------------------------





Exhibit A


STOCK OPTION AGREEMENT


ARTCILE I.
GENERAL


1.1    Grant of Option. The Company has granted to Participant the Option
effective as of the Grant Date set forth in the Grant Notice (the “Grant Date”).
1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan. The Plan is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control.
1.3    Defined Terms. Capitalized terms not specifically defined in this
Agreement shall have the meanings specified in the Grant Notice or, if not
defined in the Grant Notice, in the Plan.


ARTCILE I.
VESTING AND EXERCISABILITY


2.1    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable according to the below Vesting and
Exercise Schedule (the “Vesting Schedule”), except that any fraction of a Share
as to which the Option would be vested or exercisable will be accumulated and
will vest and become exercisable only when a whole Share has accumulated.


Vesting Schedule


Vesting of the Option shall be subject to continued service, as described below.
The Option shall be divided into three separate tranches (each, a “Tranche”).
Except as provided below, provided that Participant remains an Employee, the
Option shall vest pro rata with respect to each Tranche on each of the first
three (3) anniversaries of the Grant Date, as follows:


Tranche                Number of Vested Shares        Date


Tranche 1


Tranche 2


Tranche 3                                                


Notwithstanding the foregoing Vesting Schedule, if within twelve (12) months
following a Change in Control, Participant ceases to be an Employee as a result
of involuntary Termination of Service by the Company or a Subsidiary without
Cause, then the unvested portion of the Option will become immediately 100%
vested upon the date of such Termination of Service.
2.2    Company’s Obligation. Unless and until the Option vests and is exercised,
Participant will have no right to receive Shares under the Option. Prior to
actual distribution of Shares pursuant to any vested and exercised Option, such
Option will represent an unsecured obligation of the Company.


A-2                     
                            

--------------------------------------------------------------------------------





2.3    Duration of Exercisability. The Vesting Schedule is cumulative. Any
portion of the Option which vests and becomes exercisable will remain vested and
exercisable until the Option expires in accordance with Section 2.4. The Option
will be forfeited immediately upon its expiration; provided, however, if on the
last day of the term of the Option, the Fair Market Value of one Share exceeds
the applicable exercise price per Share, Participant has not exercised the
Option, and remains employed by the Company or one of its Subsidiaries and the
Option has not expired, the Option shall be deemed to have been exercised by
Participant on such day with payment made by withholding Shares otherwise
issuable in connection with its exercise. In such event, the Company shall
deliver to Participant the number of Shares for which the Option was deemed
exercised, less the number of Shares required to be withheld for the payment of
the total purchase price and required withholding taxes; provided, however, any
fractional Share shall be settled in cash.
2.4    Expiration of Option.
(a)The unvested portion of the Option will terminate and expire automatically
without further notice immediately upon the date Participant ceases to be an
Employee for any reason.
(b)The vested portion of the Option will terminate and expire automatically and
without further notice on the earliest of the dates set forth below:


(i)
The Final Expiration Date set forth in the Grant Notice (the “Final Expiration
Date”);



(ii)
The expiration of three (3) years from the date of Participant’s Termination of
Service (including due to death), unless Participant’s employment as an Employee
is terminated for Cause; and



(iii)
Immediately upon the date of Participant’s Termination of Service for Cause.



NOTE: SUBJECT TO SECTION 2.3, IT IS PARTICIPANT’S RESPONSIBILITY TO BE AWARE OF
THE DATE ON WHICH THE OPTION EXPIRES.


ARTICLE III.
EXERCISE OF OPTION


3.1    Persons Eligible to Exercise. During Participant’s lifetime, only
Participant may exercise the Option. After Participant’s death, any vested and
exercisable portion of the Option may, prior to the time the Option expires, be
exercised by Participant’s designated beneficiary as provided in the Plan;
provided that, if no beneficiary has been designated by Participant, then the
vested and exercisable portion of the Option may be exercised by the personal
representative of Participant’s estate, or by the persons to whom the Option is
transferred pursuant to Participant’s will or in accordance with the laws of
descent and distribution, after receipt and acceptance of proper instructions
from the estate by the Administrator.
3.2    Partial Exercise. Any exercisable portion of the Option, or the entire
Option if then wholly exercisable, may be exercised, in whole or in part, at any
time prior to the time the Option or portion thereof expires, except that the
Option may only be exercised for whole Shares. Exercising an Option in any
manner shall decrease the number of Shares thereafter available for sale under
the Option by the number of Shares as to which the Option is exercised.
z


A-3                     
                            

--------------------------------------------------------------------------------





3.3    Procedure for Exercise. Participant may exercise the Option by giving
written or electronic notice to the Company, in form and substance satisfactory
to the Company, which will state the election to exercise the Option and the
number of Shares for which Participant is exercising the Option. The written
notice must be accompanied by full payment of the exercise price for the number
of Shares that are being purchased (including provision for any applicable tax
withholding).
3.4    Form of Payment of Exercise Price. Participant may pay the Option
exercise price, in whole or in part, by (a) cash; (b) check; (c) in the
discretion of the Administrator, other Shares which meet the conditions
established by the Administrator; (d) in the discretion of the Administrator,
consideration received by the Company under a cashless exercise or net exercise
program implemented by the Company in connection with the Plan; (e) in the
discretion of the Administrator, a reduction in the amount of any Company
liability to Participant; (f) in the discretion of the Administrator, any
combination of the foregoing methods of payment; or (g) in the discretion of the
Administrator, any other consideration and method of payment for the issuance of
Shares permitted by Applicable Laws.
3.5    Incentive Stock Options.
(a) Participant acknowledges to the extent that (i) the aggregate fair market
value of shares (determined as of the time the stock option with respect to the
shares is granted) with respect to which stock options intended to qualify as
“incentive stock options” under Section 422 of the Code, including the Option,
are exercisable for the first time by Participant during any calendar year
exceeds $100,000 or (ii) for any other reason such stock options, including the
Option, do not qualify or cease to qualify for treatment as “incentive stock
options” under Section 422 of the Code, such stock options (including the
Option) will be treated as Non-Qualified Stock Options under this Agreement and
the Plan. Participant further acknowledges that the rule set forth in the
preceding sentence will be applied by taking the Option and other stock options
into account in the order in which they were granted, as determined under
Section 422(d) of the Code. Participant also acknowledges that if the Option is
exercised more than three (3) months after Participant’s Termination of Service,
other than by reason of death or Disability, or (B) one (1) year after
participant’s Termination of Service due to death or Disability, the Option will
be taxed as a Non-Qualified Stock Option.
(b) Participant will give prompt written notice to the Company of any
disposition or other transfer of any Shares acquired under this Agreement if
such disposition or other transfer is made (i) within two years from the Grant
Date or (ii) within one year after the transfer of such Shares to Participant.
Such notice will specify the date of such disposition or other transfer and the
amount realized, in cash, other property, assumption of indebtedness or other
consideration, by Participant in such disposition or other transfer.
3.6    Tax Withholding.
(a) No Shares shall be delivered to Participant or any other person until
Participant or such other person has made arrangements acceptable to the
Administrator for the satisfaction of any non-U.S., U.S.-federal, U.S.-state, or
local income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares. Upon exercise of the
Option, the Company shall withhold or collect from Participant an amount
sufficient to satisfy such tax obligations, including, but not limited to, by
surrender of Shares covered by the Option sufficient to satisfy the withholding
obligations. The Company has the right and option, but not the obligation, to
treat Participant’s failure to provide timely payment in accordance with the
Plan of any withholding tax arising in connection with the Option as
Participant’s election to satisfy all or any portion of the withholding tax by
requesting the Company retain Shares otherwise issuable under the Option.


 


A-4                     
                            

--------------------------------------------------------------------------------





(b)     Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option. Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option, or the subsequent sale of Shares. The Company and the Subsidiaries
do not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.
(c) Participant acknowledges that the Company has advised Participant to obtain
independent legal and tax advice regarding the grant and exercise of the Option
and the disposition of any Shares acquired thereby
3.7     Issuance of Shares; Rights as Stockholder. The Company shall issue (or
cause to be issued) the respective Shares promptly after the Option is exercised
and full payment is received. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) and Participant becomes the record owner of the Shares, no
right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Shares subject to the Option, notwithstanding the
exercise of the Option. No adjustment shall be made for a dividend or other
right for which the record date is prior to the date Participant becomes the
record owner of the Shares. Participant agrees to execute any documents
requested by the Company in connection with the issuance of any Shares.


ARTICLE IV.
OTHER PROVISIONS


4.1    Adjustments.    Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan.
4.2    Limited Transferability. Except as may be permitted under the Plan in
certain circumstances, the Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution.
4.3    Regulatory Restrictions on Shares. Notwithstanding the other provisions
of this Agreement, if at any time the Administrator determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant, such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company. The Company shall be under no obligation to Participant to (a) register
for offering or resale, (b) qualify for exemption under federal securities law,
(c) register or qualify under the laws of any state or foreign jurisdiction, any
Shares, security or interest in a security paid or issued under, or created by,
the Plan, or (d) continue in effect any such registrations or qualifications if
made. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary or appropriate to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority has not been
obtained.
4.4    Conformity to Applicable Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed to be amended to the minimum extent necessary to conform to
Applicable Laws. Any determination in this regard that is made by the
Administrator will be final, binding, and conclusive on all interested persons.
The obligations of the Company and the rights of Participant are subject to
compliance with all Applicable Laws.


A-5                     
                            

--------------------------------------------------------------------------------





Notwithstanding any other provision of the Plan or this Agreement, if
Participant is subject to Section 16 of the Exchange Act, the Plan, the Grant
Notice, this Agreement and the Option will be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent Applicable Laws permit,
this Agreement will be deemed amended as necessary to conform to such applicable
exemptive rule.
4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan and herein, this Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
4.6    Notices.
(a)General. Any document relating to participation in the Plan, or any notice
required or permitted hereunder, shall be given in writing and shall be deemed
effectively given upon personal delivery, electronic delivery at the electronic
mail address, if any, provided for Participant by the Company, or, upon deposit
in the U.S. Post Office, by registered or certified mail, or with a nationally
recognized overnight courier service with postage and fees prepaid, addressed to
the Company (c/o Secretary of the Company) at the Company’s principal office,
and to Participant at the address appearing on the employment records of the
Company, or at such other address as such party may designate in writing from
time to time to the other party.
(b)Description of Electronic Delivery. The Plan documents, which may include,
but do not necessarily include, the Plan, the Grant Notice, this Agreement, and
any prospectus or other report of the Company provided generally to the
Company’s stockholders, may be delivered to Participant electronically. In
addition, if permitted by the Company, Participant may deliver electronically
the Grant Notice to the Company or to such third party involved in administering
the Plan as the Company may designate from time to time. Such means of
electronic delivery may include, but do not necessarily include, the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via electronic mail, or
such other means of electronic delivery as may be specified by the Company.
(c)Consent to Electronic Delivery. Participant hereby acknowledges that
Participant has read and understands this Section 4.6, and hereby consents to
the electronic delivery of any Plan documents as described in Section 4.6(b).
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost to Participant by providing written notice of such
request to the Company. Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Participant understands and hereby agrees that Participant must provide the
Company or any designated third party administrator with a paper copy of any
document if the attempted electronic delivery of such documents fails.
Participant may change the electronic mail address to which such documents are
to be delivered at any time by notifying the Company in writing of such revised
electronic mail address.
4.7    Administrator Authority; Decisions Conclusive and Binding. Participant
hereby acknowledges (a) that a copy of the Plan has been made available for
Participant’s review by the Company, (b) represents that Participant is familiar
with the terms and provisions thereof, and (c) accepts the Option subject to all
the terms and provisions thereof. The Administrator will have the power to (i)
interpret this Agreement, the Grant Notice and the Plan, (ii) adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith, and (iii) interpret or revoke any such rules. Participant
hereby agrees to accept as binding, conclusive, and final all decisions of the
Administrator upon any questions arising under the Plan, this Agreement or the
Grant Notice. No employee of the Company who is acting with


A-6                     
                            

--------------------------------------------------------------------------------





the requisite authority on behalf of the Administrator will be personally liable
for any action, determination or interpretation that is made in good faith with
respect to the Plan, this Agreement or the Grant Notice.
4.8    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement and the Grant Notice. Each party to this Agreement and the Grant
Notice acknowledges that (a) no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party, or by anyone
acting on behalf of any party, which are not embodied in this Agreement, the
Grant Notice or the Plan, and (b) any agreement, statement, or promise that is
not contained in this Agreement, the Grant Notice or the Plan shall not be valid
or binding or of any force or effect. Notwithstanding the foregoing or any other
provision of the Grant Notice or this Agreement to the contrary, to the extent
that an employment or severance agreement between the Company (or an Affiliate)
and Participant provides for more favorable vesting terms with respect to equity
awards granted to Participant under the Plan, then the vesting terms specified
in such employment or severance agreement shall supersede and control over the
vesting terms that would otherwise apply to the Option under the terms of this
Agreement.
4.9    Severability. Notwithstanding any contrary provision of the Grant Notice
or this Agreement to the contrary, if any one or more of the provisions (or any
part thereof) of the Grant Notice or this Agreement shall be held invalid,
illegal, or unenforceable in any respect, such provision shall be modified so as
to make it valid, legal, and enforceable, and the validity, legality, and
enforceability of the remaining provisions (or any part thereof) of the Grant
Notice or this Agreement, as applicable, shall not in any way be affected or
impaired thereby.
4.10    Survival of Certain Provisions. Wherever appropriate to the intention of
the parties hereto, the respective rights and obligations of the parties
hereunder shall survive any termination or expiration of this Agreement or the
Participant’s Termination of Service.
4.11    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets.
4.12    Compensation Recoupment. The Option (and all Shares issuable thereunder)
are subject to the Company’s ability to recover incentive-based compensation
from Participant, as is or may be required by (a) the provisions of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any regulations or
rules promulgated thereunder, (b) any other clawback provision required by
Applicable Laws or the listing standards of any applicable stock exchange or
national market system, (c) any clawback policies adopted by the Company to
implement any such requirements, or (d) any other compensation recovery policies
as may be adopted from time to time by the Company, all to the extent determined
by the Administrator in its discretion to be applicable to Participant.
4.13    No Effect on Employment or Service Relationship. Nothing in the Plan,
the Grant Notice or this Agreement (a) confers upon Participant any right to
continue as an Employee of the Company or any Subsidiary or (b) interferes with
or restricts in any way the rights of the Company and its Subsidiaries, which
rights are hereby expressly reserved, to discharge or terminate the services of
Participant at any time for any reason whatsoever, with or without Cause, and
with or without notice, except to the extent expressly provided otherwise in a
written agreement between the Company or a Subsidiary and Participant.
    


A-7                     
                            

--------------------------------------------------------------------------------





4.14    Construction. Headings in this Agreement are included for convenience
and shall not be considered in the interpretation of this Agreement. Reference
to any statute, rule, or regulation includes any amendment thereto or any
replacement thereof, as well as the authoritative guidance issued thereunder by
the appropriate governmental entity. Pronouns shall be construed to include the
masculine, feminine, neutral, singular or plural as the identity of the
antecedent may require. A reference to any party to this Agreement shall include
such party’s successors and permitted assigns. This Agreement shall be construed
according to its fair meaning and shall not be strictly construed against the
Company.
4.15    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Laws, each of which will be deemed an original and all of which
together will constitute one instrument.


4.16    Modification. Except as otherwise expressly provided herein, no
amendment or modification of this Agreement or the Grant Notice shall be valid
or binding upon the parties unless the amendment or modification is in writing
that is signed by the parties hereto and references this Agreement or the Grant
Notice, applicable; provided, however, that the Company may amend or modify this
Agreement or the Grant Notice without Participant’s consent or signature if the
Administrator determines, in its sole discretion, that such change or
modification is necessary or appropriate for purposes of compliance with or
exemption from the requirements of Section 409A of the Code or any regulations
or other authoritative guidance issued thereunder. Notwithstanding the preceding
sentence, the Company may amend the Plan to the extent permitted by the Plan.




[End.]




A-8                     
                            